Citation Nr: 1214250	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for status post shrapnel fragment wound of the right upper thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for weakness, sacroiliac joint; aggravation of spondylolysis with spondylolisthesis of L5, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for status post shrapnel fragment wound, right posterior chest.

4.  Entitlement to a compensable rating for status post shrapnel fragment wound, right (dominant) upper arm.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from June 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran submitted a waiver of RO review of VA medical evidence submitted at his November 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing on November 17, 2011.  At the hearing the Veteran stated that he had a VA orthopedic examination scheduled for later that month, on November 28.  When asked for details about his disabilities, including whether he had been advised to get surgery, he stated that he would find out at the November 28 VA examination.  Accordingly, there appear to be unobtained VA medical records pertinent to the Veteran's claims which need to be obtained and considered prior to Board adjudication of the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2).

The Veteran has not had a VA examination for rating purposes since April 2008, and he should be provided a VA examination to determine the current severity of his service-connected spine and shrapnel injuries.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from June 2008 to present.

2.  When the above action has been completed afford the Veteran a VA examination of his low back disability and of his shrapnel fragment wound disabilities to the right upper thigh, right posterior chest, and right upper arm.  The claims file should be provided to the examiner for review.

With regards to the low back disability, the examiner is requested to state whether the Veteran has had incapacitating episodes requiring bed rest due to his low back disability.  If there are incapacitating episodes prescribed by a physician please note the total duration during the past 12 months.  The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve. 

Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the lumbar spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

The examiner should also identify whether the Veteran has low back muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The examiner should describe the residuals of the shell fragment wounds to the right upper thigh, right posterior chest, and right upper arm.  The dimensions of the scars should be noted and the examiner should note whether any of the scars are deep, tender or unstable.  If there is any damage to the underlying muscles, the examiner should provide an assessment of the muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe. 

3.  When the above have been completed, readjudicate the Veteran's claims.  If any benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


